DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities.  Appropriate correction is required.
In claim 19, lines 3-5, it appears the phrase “and an insulating film … low thermal conductor” should be deleted since this feature has already been claimed in claim 1 and would be redundant.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0032789 (Schoen et al.) in view of U.S. Patent 5,932,804 (Hopkin et al.).
With regards to claim 1, Schoen et al. discloses a silicon microelectromechanical system comprising, as illustrated in Figures 1-8, an angular rate sensor 100,200 (e.g. MEMS device); an annular resonator 108; a support (e.g. beams as observed in Figure 7; paragraph [0029]) 
The only difference between the prior art and the claimed invention is Schoen et al. does not explicitly specify the insulating film is made of the second material (e.g. silicon dioxide).   
Schoen et al. discloses in paragraph [0027] that the insulating film 114 (e.g. cap layer in Figures 3,4) can be formed by suitable materials such as either a conducting material or a non-conducting material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a non-conducting material, like silicon dioxide where this is a common form of an insulating material as known by Schoen et al. in paragraph [0022] which discloses an insulating layer 104 formed of silicon dioxide, for the cap 114 of Schoen et al. since to set such material characteristics is considered to have been a matter of optimization and choice possibilities to the operator and/or manufacturer without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the insulating film.

With regards to claim 3, Schoen et al. further discloses the first low thermal conductor is formed through substantially an entire thickness of the resonator.  (See, as observed in Figure 6; paragraphs [0024],[0025],[0028]).
With regards to claim 4, Schoen et al. further discloses the first low thermal conductor penetrates the base material in a thickness direction of the resonator and is continuous over the entire circumference of the resonator in a circumferential direction so as to divide the base material.  (See, as observed in Figures 6,7; paragraphs [0024],[0025],[0028],[0030]).
With regards to claim 5, Schoen et al. does not disclose a second low thermal conductor made of the second material and provided at a coupling between the resonator and the support.
Hopkins et al. discloses a gyroscope comprising, as illustrated in Figures 1A-7, an angular rate sensor comprising an annular resonator 1; a support 5 that connects the resonator to a fixed portion 6 and supports the resonator; the resonator includes an annular base material made of a first material (e.g. silicon; column 3, lines 41-42); a second low thermal conductor 11 made of the second material (e.g. silicon oxide; column 2, lines 41-49; column 4, lines 29-44) and provided at a coupling between the resonator and the support (Figures 5,6).  (See, column 3, line 26 to column 6, line 31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a second low thermal conductor made of the second material and provided at a coupling between the resonator and the support as suggested by Hopkins et al. to the system of Schoen et al. to reduce unwanted capacitive signal and minimize inductive coupling between adjacent tracks.  (See, column 2, lines 41-49 of Hopkins et al.).

With regards to claim 7, Schoen et al. further discloses the first material is silicon; the second material is a silicon oxide.  (See, paragraphs [0023],[0025]).
With regards to claim 8, Schoen et al. suggest different configurations, layouts and placements for the second material (Figures 5,6; paragraphs [0024],[0028]); however, does not explicitly disclose at least one of an outer peripheral surface or an inner peripheral surface of the resonator includes an end face layer made of the second material.  However, to set and place such structural arrangement and characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the second material, namely to lower the thermoelastic dissipation and the total quality factor of the resonator can be enhanced.  (See, paragraphs [0025],[0032] of Schoen et al.).
With regards to claim 9, Schoen et al. further discloses the first low thermal conductor includes a break (e.g. segmented or radial trench portions; paragraph [0030]) in a part of the first low thermal conductor in a circumferential direction of the resonator; the base material on an inner peripheral side of the first low thermal conductor and the base material on an outer peripheral side of the first low thermal conductor are electrically connected to each other via the first material arranged in the break (paragraphs [0026],[0027]; Figures 3,4,5).

With regards to claim 11, Schoen et al. further discloses the first low thermal conductor is provided continuously over the entire circumference of the resonator so as to divide the base material (as observed in Figures 5,6,7); the base material on an inner peripheral side of the first low thermal conductor and the base material on an outer peripheral side of the first low thermal conductor are electrically separated from each other (paragraphs [0026],[0027]; Figures 3,4); the resonator includes, on a front side or a back side of the resonator with respect to the first low thermal conductor and the base material, a conductive layer 114,116,118 that conducts electricity to the base material that has been divided (paragraphs [0026],[0027]; Figures 3,4).
With regards to claim 13, Schoen et al. further discloses the resonator has a low thermal conduction opening portion (e.g. layer 118) including a non-through groove or a through-hole formed in the resonator.  (See, paragraph [0027]; Figure 4).
With regards to claim 14, Schoen et al. further discloses the low thermal conduction opening portion and the first low thermal conductor are arranged in a radial direction of the resonator.  (See, paragraphs [0027],[0030]; Figures 4,7).
With regards to claim 15, Schoen et al. further discloses the low thermal conduction opening portion and the first low thermal conductor are arranged in a circumferential direction of the resonator.  (See, paragraphs [0027],[0030]; Figures 4,7).
With regards to claim 16, Schoen et al. further discloses the low thermal conduction opening portion includes a plurality of low thermal conduction opening portion aligned over substantially the entire circumference of the resonator; the first low thermal conductor is 
With regards to claim 17, Schoen et al. further discloses the low thermal conduction opening portion includes a groove having a concave shape in a thickness direction of the resonator; the low thermal conduction opening portion and the first low thermal conductor are arranged in the thickness direction.  (See, paragraph [0027],[0028]; as observed in Figure 4).
With regards to claim 19, although Schoen et al. does not explicitly disclose the resonator includes wiring provided on the resonator wherein the wiring is provided on the insulating film, it is a well-known concept and would inherently employ wiring for electrical contact as indicated in paragraph [0026] of Schoen et al.  At the same time, Hopkins et al. further discloses the resonator includes wiring 18 for electrical contact (Figure 6; column 6, lines 22-24).  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing wiring provided on the resonator wherein the wiring is provided on the insulating film since this is considered to have been a matter of optimization and choice possibilities to the operator and/or manufacturer where to position the wiring without departing from the scope of the invention and without altering and/or changing the operation and/or performance, namely to provide electrical contact among components of the resonator.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s arguments with respect to claims 1-17 and 19 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861